DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 1-20 are pending and under consideration in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03 June 2020, 17 September 2020, and 29 March 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,689,439 in view of Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84) and Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983).  
Claim 1 of the instant application, for example, is directed to a nucleic acid an antibody, or antigen binding portion thereof, that binds to tumor necrosis factor-like ligand 1A (TL1A), wherein the nucleic acid comprises: a nucleic acid sequence a heavy chain variable region comprising: (a) a nucleic acid encoding a HCDR1 comprising the amino acid sequence set forth by SEQ ID NO: 553; (b) a nucleic acid encoding a HCDR2 comprising an amino acid sequence set forth by any one of SEQ ID NOs: 554 to 564, or 574 to 577; and (c) a nucleic acid encoding a HCDR3 comprising an amino acid sequence set forth by any one of SEQ ID NOs: 565 to 568 or 
Meanwhile, claim 1 of the ‘439 patent recites an antibody or antigen binding fragment thereof that binds to tumor necrosis factor-like protein 1A (TL1A), comprising a heavy chain variable region comprising: (a) a HCDR1 comprising the amino acid sequence set forth by 
SEQ ID NO: 553; (b) a HCDR2 comprising an amino acid sequence set forth by any one of SEQ ID NOs: 554 to 564 or 574 to 577; and (c) a HCDR3 comprising an amino acid sequence set forth by any one of SEQ ID NOs: 565 to 568 or 579 to 581;  and a light chain variable region comprising: (d) a LCDR1 comprising an amino acid sequence set forth by any one of SEQ ID NOs: 569 or 570; (e) a LCDR2 comprising the amino acid sequence set forth by SEQ ID NO: 488; and (f) a LCDR3 comprising the amino acid sequence set forth by SEQ ID NO: 572.
	It is noted that the HCDR and LCDR sequences recited in the claims of the ‘439 patent are 100% identical to the HCDR and LCDR sequences recited in the claims of the instant application.
Although claim 1 of the ‘439 patent is directed to an anti-TL1A antibody comprising HCDR and LCDR amino acid sequences (and the instant claims are directed to nucleic acids encoding such), the nucleic acid sequences that encode the patented antibody amino acid nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84) and Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983).  One skilled in the art can also use commercially available computer software to translate the polypeptide sequences of the '439 patent to nucleic acid sequences (see for example, U.S. Patent 6,399,857; column 6, lines 50-57).  There are sets of three nucleotides that make up a codon, many amino acids are specified by more than one codon (degeneracy of the code), and 61 of the 64 possible combinations of three bases are used to code for specific amino acids (the other three code for stop signals) (see Lewin, B. Genes IV, Oxford: Oxford University Press, 1990; pages 118-120, Figure 7.7).  
Thus, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the anti-TL1A antibodies of the ‘439 patent claims by isolating the nucleic acids encoding such, as taught by Sambrook and Jaye et al.  The person of ordinary skill in the art would have been motivated to make that modification because the antibodies of the ‘439 patent are neutralizing anti-TL1A antibodies that comprise optimized CDR sequences (i.e., increased affinity, selectivity, binding to membrane-associated TL1A) and TL1A is a pro-inflammatory cytokine involved in the pathogenesis of T cell-dependent autoimmune diseases, such as inflammatory bowel disease (column 2, lines 23-42; Examples 2-6; columns 50-68).  The person of ordinary skill in the art reasonably would have expected success because the generation and isolation of nucleic acids via reverse genetics, as taught by Sambrook and Jaye et al., was already being performed at the time the invention was made.  There are a limited number of methods to do such and thus, the person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to anticipated success, it is likely not the KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  
Applicant is also reminded that the U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). (see also MPEP § 804.01). The instant application is a continuation of U.S. Patent application 16/694,814 (now U.S. Patent 10,689,439).  No restriction requirement was filed in 16/694,814. The instant application is not a divisional application, and thus, prohibition against nonstatutory double patenting under 35 U.S.C. 121 does not apply.
Therefore, the claimed invention is unpatentable over the claims of U.S. Patent No. 10,689,439 in view of Sambrook et al. and Jaye et al. 


2.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-68 of copending Application 17/050,064 in view of Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84), Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983). 
Claim 1 of the instant application, for example, is directed to a nucleic acid an antibody, or antigen binding portion thereof, that binds to tumor necrosis factor-like ligand 1A (TL1A), wherein the nucleic acid comprises: a nucleic acid sequence a heavy chain variable region comprising: (a) a nucleic acid encoding a HCDR1 comprising the amino acid sequence set forth 
Meanwhile, claim 49 of the ‘064 application, for example, recites a method of treating an inflammatory disease in a subject, comprising administering to the subject a composition comprising an antibody that binds to tumor necrosis factor-like protein 1A (TL1A), comprising a heavy chain variable region comprising: (a) a HCDR1 comprising the amino acid sequence set forth by SEQ ID NO: 553; (b) a HCDR2 comprising an amino acid sequence set forth by any one of SEQ ID NOs: 554 to 564, or 574 to 577; and (c) a HCDR3 comprising an amino acid sequence set forth by any one of SEQ ID NOs: 565 to 568 or 579 to 581; and a light chain variable region comprising: (d) a LCDR1 comprising an amino acid sequence set forth by any one of SEQ ID NOs: 569 or 570; (e) a LCDR2 comprising the amino acid sequence set forth by SEQ ID NO: 488; and (f) a LCDR3 comprising the amino acid sequence set forth by SEQ ID NO: 572.
nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84) and Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983).  One skilled in the art can also use commercially available computer software to translate the polypeptide sequences of the ‘064 application to nucleic acid sequences (see for example, U.S. Patent 6,399,857; column 6, lines 50-57).  There are sets of three nucleotides that make up a codon, many amino acids are specified by more than one codon (degeneracy of the code), and 61 of the 64 possible combinations of three bases are used to code for specific amino acids (the other three code for stop signals) (see Lewin, B. Genes IV, Oxford: Oxford University Press, 1990; pages 118-120, Figure 7.7).  
Thus, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the administered anti-TL1A antibodies of the ‘064 application claims by isolating the nucleic acids encoding such, as taught by Sambrook and Jaye et al.  The person of ordinary skill in the art would have been motivated to make that modification because the antibodies of the ‘064 application are neutralizing anti-TL1A antibodies that comprise optimized CDR sequences (i.e., increased affinity, selectivity, binding to membrane-associated TL1A) and TL1A is a pro-inflammatory cytokine involved in the pathogenesis of T cell-KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  



Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
22 October 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647